Citation Nr: 1000092	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-03 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1945 to January 1947 
and from November 1947 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he is unemployable due to his 
service-connected disabilities.  A veteran may be awarded a 
TDIU upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) also 
provides that disabilities resulting from common etiology or 
a single accident will be considered as one disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The test of individual unemployability is whether the 
veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

Service connection is currently in effect for right leg 
varicose veins, rated 40 percent disabling; pes planus, rated 
30 percent disabling; bilateral hearing loss, rated 20 
disabling; tinnitus, rated 10 percent disabling; and an 
appendectomy scar, rated noncompensable (0 percent).  The 
service-connected disabilities result in a combined rating of 
70 percent.  See 38 C.F.R. § 4.25.  The schedular criteria of 
38 C.F.R. § 4.16(a) are therefore met, as the Veteran has a 
single disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The remaining question is whether the 
Veteran's service-connected disabilities, alone, prevent him 
from securing or maintaining a substantially gainful 
occupation consistent with his education and employment 
background.  38 C.F.R. § 4.16(a).

The claims file contains reports from multiple VA 
examinations provided during the pendency of this appeal.  
Some of these reports address the question of 
unemployability.  There is no examination report, however, 
where the examiner considered the effect of all the service-
connected disabilities upon the Veteran's employability.  
Therefore, the Board must remand the appeal for a VA 
examination in which an examiner addresses the effect of all 
the service-connected disabilities and makes a determination 
whether the service-connected disabilities preclude him from 
engaging in substantially gainful employment.  

The Veteran was issued a notification letter pursuant the 
Veterans Claims Assistance Act of 2000 (VCAA) during the 
pendency of this appeal that addressed entitlement to TDIU in 
October 2005.  Subsequent to this letter, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Although Dingess addressed notice in a claim for service 
connection, the Veteran should be issued notice upon remand 
regarding how effective dates are established.   

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the service-connected 
disabilities should be obtained and made part of the claims 
file.  See 38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Review the record and ensure 
compliance with all notice and 
assistance requirements by issuing the 
Veteran an additional notification 
letter that includes an explanation as 
to the information or evidence needed to 
establish an effective dates for the 
benefit sought as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Copies of any outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for his service-connected 
disabilities should be obtained and made 
part of the claims file.

3.  Schedule the Veteran for a VA 
examination for the purpose of 
determining the impact that his service-
connected right leg varicose veins, pes 
planus, bilateral hearing loss, tinnitus, 
and appendectomy scar have on his ability 
to maintain substantially gainful 
employment.  The claims file must be made 
available in conjunction with the 
examination.  Following the history and 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is to 
render an opinion on the following:

Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's 
service-connected right leg 
varicose veins, pes planus, 
bilateral hearing loss, tinnitus, 
and appendectomy scar render him 
incapable of maintaining 
substantially (more than 
marginal) employment consistent 
with his education and employment 
background?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the claim of 
unemployability; less likely weighs 
against the claim.

A complete rationale for all opinions 
must be provided.  

4.  Thereafter, the claim on appeal must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  

If the benefit sought on appeal is not 
granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case that 
addresses all of the evidence received 
since the statement of the case was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and protect the Veteran's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


